DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Claims 5-13, 19 and 20, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 18, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                                                  Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claims 5-13, 19 and 20, the status identifier “Withdrawn” has been replaced with --Original--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 14 have been amended to incorporate the subject of claim 2 and to define that the fluorinated elastomer B has a Mooney viscosity.  Accordingly, the 35 USC 102/103 rejections based on U.S. 2016/0046806 (Akashi et al) have been withdrawn as per reasons set forth by applicants. 
No anticipatory art has been found that discloses or renders obvious to one having ordinary skill in the art the presently claimed subject matter.  U.S. 4,777,214 (Petersen) discloses a composition comprising a thermoplastic poly(arylene ether ketone) continuous phase and a non-crystalline fluorocarbon polymer dispersed phase.  Petersen, however, does not particularly disclose or suggest the number average particle diameter or Mooney viscosity of the non-crystalline fluorocarbon polymer dispersed phase.  U.S. 4,395,512 (Kubota et al) discloses a composition comprising 
100 parts by weight of a polyphenylene sulfide, 1 to 100 parts by weight of a fluorine-containing rubber having a Mooney viscosity of from 5 to 300 and 10 to 300 parts by weight of an inorganic filler.  Kubota et al, however, do not particularly disclose or suggest that the fluorine-containing rubber is dispersed in the polyphenylene sulfide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765